Citation Nr: 9935091	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  96-10 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, currently rated at 20 percent disabling. 

2.  Entitlement to an increased rating for deep vein 
thrombosis and venous insufficiency, left leg, currently 
rated at 10 percent disabling. 

3.  Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
residuals of a pulmonary emboli and cardiac irregularities, 
as secondary to surgery for the service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1971 
to October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Service connection for residuals of a pulmonary emboli and 
cardiac irregularities, as secondary to surgery for the 
service-connected left knee disorder was denied in a rating 
decision in May 1993.  The veteran was notified of the denial 
of benefits, but did not timely file an appeal.  
Consequently, that determination is final.  38 U.S.C.A. 
§ 7105.  

The RO has denied the veteran's attempts to reopen the claim 
on the basis that he has failed to submit new and material 
evidence to reopen his claim.

The Board in the decision herein has determined that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for residuals of a 
pulmonary emboli and cardiac irregularities, as secondary to 
surgery for the service-connected left knee disorder, as will 
be explained in detail below.

Consequently, that issue has been reframed as shown above, 
and will be dealt with on a de novo basis in the REMAND 
section of this decision.

A hearing was held in August 1999, at the RO, before Michael 
D. Lyon, who is the Board member rendering the determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991 & Supp. 1999).  A transcript of the hearing has been 
included in the claims folder for review.  The Board notes 
that additional medical evidence was submitted at the travel 
Board hearing. The veteran waived consideration of this 
evidence by the office of local jurisdiction under 38 C.F.R. 
§ 20.1304.  

The Board's decision is limited to the issues developed for 
appellate review.  The veteran also appears to be pursuing 
several other claims including entitlement to a compensable 
rating for tinea cruris.  Additionally, the service 
representative at the August 1999 Travel Board hearing raised 
the issue of service connection for a tender and painful 
scar.  These issues have not been fully developed for 
appellate review, and are not before the Board at this time.  
Kellar v. Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  The veteran's left knee disorder is manifested by 
subjective complaints of constant pain and swelling after 
prolonged walking or exercise.

3.  Current objective findings of the left knee disorder 
include some minimal loose motion, with no significant 
swelling, deformity, subluxation, and no lateral instability.  
The range of motion (ROM) is limited to 90 degrees of 
flexion, with 8 degrees of extension.  There is x-ray 
evidence of mild arthritis of the left knee. 

4.  Current objective findings of deep venous thrombosis, 
left knee, is manifested by subjective complaints of constant 
pain and swelling after prolonged walking or exercise,  and 
nocturnal leg cramps, with symptoms relieved by medication, 
elevation of the leg, and/or compressive hosiery, and is not 
manifested by persistent edema which is incompletely relieved 
by elevation of the extremity, or without beginning stasis 
pigmentation, or eczema.

5.  The service connected left knee and left leg disabilities 
do not present such an unusual picture as to render the 
application of the regular schedular provisions impractical.

6.  The RO denied entitlement to service connection for 
residuals of a pulmonary emboli and cardiac irregularities, 
as secondary to surgery for the service-connected left knee 
disorder by rating action in May 1993.  There was no timely 
disagreement after notification of this claim, and this is 
the last final decision on any basis.

7.  Additional evidence, in the form of an opinion rendered 
in a December 1996 VA examination (with the credibility of 
that evidence presumed only insofar as determining reopening 
of the claim), submitted subsequent to the RO's denial of 
service connection in May 1993, was not previously on file 
and is so significant as to require review of all evidence of 
record.

8.  The opinion submitted renders the appellant's claim 
plausible, when considered credible for that purpose.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a left knee disorder based on instability, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5010, 
5257, 5260, 5261 (1999). 

2.  A separate schedular evaluation of 10 percent, but no 
more, for arthritis of the left knee is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
DCs 5003, 5010, 5257, 5260, 5261 (1999); VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997). 

3.  The criteria for an evaluation in excess of 10 percent 
for deep venous thrombosis of the left leg have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.104, DC 7121 (prior to January 12, 1998) (on and after 
January 12, 1998).

4.  The evidence received subsequent to the RO's last final 
decision denying entitlement to service connection for 
residuals of a pulmonary emboli and cardiac irregularities, 
as secondary to surgery for the service-connected left knee 
disorder is new and material; therefore, the veteran's claim 
has been reopened; the claims for secondary service 
connection are well grounded.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 20.1105 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for entitlement to increased ratings for; a left knee 
disorder, currently rated at 20 percent disabling; and for 
deep vein thrombosis and venous insufficiency, left leg, 
currently rated at 10 percent disabling, are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented claims which are not implausible when 
the contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness. See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
VA examination in December 1996.  However, all pertinent 
evidence in the appeal period will be considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999). 


I.  Entitlement to an increased rating for a left knee 
disorder, currently rated at 20 percent disabling. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Pursuant to regulatory provisions, traumatic arthritis is to 
be rated as degenerative arthritis.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, DCs 
5003, 5010.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability). To warrant assignment of this separate rating, 
there must be, at a minimum, evidence of arthritis that is 
confirmed, and which his shown related to the service 
connected disorder.

Review of the service medical record reveals that the veteran 
was treated and diagnosed with lateral instability, bilateral 
knees, slight.  

A rating decision in January 1976 awarded individual ratings 
of 10 percent each for lateral instability of the right and 
left knees.

In December 1988, the veteran was admitted to the Bay Pines 
VA Medical Center (VAMC) and underwent surgery to repair a 
ruptured patellar tendon, left knee. 

By rating action in December 1989, a temporary 100 percent 
rating was assigned under paragraph 30 (38 C.F.R. § 4.30) 
from December 15, 1988 until March 1, 1989, at which time the 
rating was returned to 10 percent.

In a VA examination in February 1993, the veteran complained 
that since his knee surgery in 1988, he has never been able 
to do the things he did prior to the surgery.  He had 
soreness in both knees when walking long distances or 
running. He is unable to go up and down stairs, and had more 
soreness, stiffness and swelling at work. He stopped all his 
exercises after the surgery.  

The examiner noted tenderness on pressure over the left knee, 
which appeared fixed, while the right kneecap could be moved 
in all directions.  Instability of the left knee, and loss of 
flexibility were noted.  Range of motion (ROM) was flexion to 
30 degrees, left.  The left knee could be extended, but not 
flexed. The diagnoses was left knee patellar repair, by 
history; and, arthritis, left knee.

By rating action in May 1993, the rating was increased to 20 
percent, and has remained at this rating to the present.

In a VA examination in February 1996, the veteran complained 
of pain and swelling in his left knee. He took aspirin for 
pain.  Recurrent effusions have intermittently required 
arthrocentesis.  

The examiner noted a six inch horizontal scar across the mid 
portion of the left knee with an approximately 1 cm. hard 
nodule in the center of the scar.  Minimal swelling, without 
joint diffusion was noted.  Motor strength was normal in the 
right knee compared to 4/5 in the left knee. Laxity of the 
left patella was noted.  The knee was mechanically stable in 
both anterior posterior, and medial collateral examinations.  
ROM of the left knee was flexion to 70 degrees; and, 
extension to 30 degrees.  

A hearing was held at the RO in October 1996, in which the 
veteran testified to  daily pain and instability in the left 
knee.  He felt grinding in the knee, and wore a knee brace. 
Degenerative changes in the knee were shown by x-rays, and an 
MRI taken privately, indicated horizontal menisci damage.  
Surgery was recommended but the doctors told him there was a 
risk because he had two previous blood clots in the knee .  

In a VA examination in December 1996, the examiner noted no 
significant swelling of either knee, and no deformity.  There 
was minimal loose motion of the left knee with no 
subluxation, or lateral instability.  Flexion was to 90 
degrees; and, extension to 8 degrees.  The diagnosis was 
degenerative joint disease, left knee.

In a Travel Board hearing in August 1999, the veteran offered 
testimony which was similar to his December 1996 RO hearing 
testimony. The Board notes that additional medical evidence 
was submitted at the travel Board hearing. The veteran waived 
consideration of this evidence by the office of local 
jurisdiction under 38 C.F.R. § 20.1304.  This evidence 
consisted of duplicate previously considered medical records 
with annotations by the veteran.

Post service medical records contain numerous private and VA 
medical records referring to the left knee disorder, 
including several VA x-rays revealing mild degenerative 
changes in the left knee, as well as unrelated disorders.  

The RO has rated the veteran's left knee disorder, under the 
VA's Schedule for Rating Disabilities, DC 5257, Knee, other 
impairment of, including recurrent subluxation or lateral 
instability.  The left knee disorder may also be rated under 
DC 5260, Leg, limitation of flexion; and DC 5261, Leg, 
limitation of extension; as follows;

Under DC 5257, Knee, other impairment of, including recurrent 
subluxation or lateral instability;

Severe impairment warrants a 30 percent disability rating; 
Moderate impairment warrants a 20 percent disability rating; 
while, Slight impairment of the knee warrants a 10 percent 
disability rating. 38 C.F.R. § 4.71a, DC 5257.

Under DC 5260, Leg, limitation of flexion; 

Flexion limited to 15° warrants a 30 percent rating; to 30° 
warrants a 20 percent rating; to 45° warrants a 10 percent 
rating; and to 60° warrants a noncompensable rating.

Under DC 5261, Leg, limitation of extension; 

Extension limited to 45° warrants a 50 percent rating; to 30° 
warrants a 40 percent rating; to 20° warrants a 30 percent 
rating; to 15° warrants a 20 percent rating to 10° warrants a 
10 percent rating, and to 5° warrants a noncompensable 
rating.  

The Board has concluded that a higher rating under; DC 5257, 
is not for application as no more than moderate disability is 
shown.  In fact the latest examination reveals no lateral 
instability, but there was some minimal loose motion.  This 
is no more than moderate knee impairment.  An increased 
evaluation under DC 5260, or 5261 is not indicated, as ROM on 
the last VA examination in February 1996 was flexion to 90 
degrees, and extension to 8 degrees.

Likewise, the veteran does not have ankylosis of the left 
knee, or tibia, and fibula impairment, with non-union or mal-
union; and accordingly, an increased evaluation under DC 
5252, Knee, ankylosis of; or, DC 5267, Tibia and fibula, 
impairment of: is not applicable.

It is noted, pursuant to the General Counsel Opinion 
previously cited, that separate ratings may be assigned where 
there is instability and arthritis of the knee causing 
different impairment. In this case, in addition to the rated 
instability, there is a finding of arthritis, and of 
limitation of motion (flexion).  Limitation of motion is not 
contemplated in DC 5257.  Moreover, as x-rays have confirmed 
degenerative arthritis of the left knee, in accordance with 
VAOPGCPREC 23-97, a separate 10 percent rating is warranted 
for the left knee under DCs 5003-5010.  A rating in excess is 
not warranted, however, based on the limitation of motion, as 
the motion is not so limited under the flexion and extension 
codes set forth above.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of United States Court of Veterans 
Appeals (Court) in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991). The Board has considered whether an extra- 
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted. In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards. The record does not indicate 
that he has undergone any continuous treatment, missed work 
or has been otherwise affected by his left knee disorder. The 
current manifestation remains moderate. Evidence suggests 
that there is other lower extremity disablement as well. 
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 
9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

In conclusion, the Board has considered the objective 
findings as well as the subjective statements of the veteran, 
and finds the instability of the left knee is properly rated 
at 20 percent disabling.  In addition, a separate 10 percent 
rating, but no more, for the veteran's degenerative arthritis 
of the left knee is warranted.


II. Entitlement to an increased rating for deep vein 
thrombosis and venous insufficiency, left leg, currently 
rated at 10 percent disabling. 
	
The RO has rated the veteran's deep vein thrombosis and 
venous insufficiency, left leg, under the VA's Schedule for 
Rating Disabilities, DC 7121, Post-phlebitic syndrome of any 
etiology.  As an initial matter, the Board notes that during 
the pendency of the appeal, the VA amended its regulations 
for rating the cardiovascular system disabilities effective 
January 12, 1998.  See 38 C.F.R. § 4.104 (1999).  This 
includes the rating criteria for deep vein thrombosis and 
venous insufficiency.  However, as discussed below, the Board 
finds that a 10 percent evaluation, but no more, would be 
appropriate under either the new or the old regulations.  

Under this provision, prior to regulatory changes, a 10 
percent evaluation was warranted when there was persistent 
moderate swelling of the leg which was not markedly increased 
on standing or walking. Where there was persistent swelling 
of the leg or thigh which increased on standing or walking 
one to two hours but that is readily relieved by recumbency, 
or when there is moderate discoloration, pigmentation or 
cyanosis, a 30 percent rating may be assigned.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (effective prior to January 12, 
1998).

Under the revised criteria of Diagnostic Code 7121, a 
noncompensable evaluation is assigned if the condition is 
asymptomatic with palpable or visible varicose veins. A 10 
percent evaluation is assigned when the disability is 
manifested by intermittent edema of the extremity, or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery. A 20 percent evaluation is warranted 
with evidence of persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema. When the disability is manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, a 40 percent evaluation is 
for application. See 38 C.F.R. § 4.104, Diagnostic Code 7121 
(effective January 12, 1998).

In December 1988 the veteran was admitted to the Bay Pines VA 
Medical Center for a repair of a ruptured patellar tendon, 
left knee.  During surgery, the veteran developed tachycardia 
and poor oxygenation. He was admitted to ICU, for treatment.  
During this treatment he was diagnosed with deep venous 
thrombosis, left leg.

In a VA examination in February 1993, the examiner noted 
swelling when standing on the left knee for more than one 
hour, and increased swelling when going up and down stairs at 
work. 

A rating decision in April 1995 granted service connection 
for deep vein thrombosis and venous insufficiency, left leg, 
and assigned a 10 percent rating.  

In a VA examination in February 1996, the veteran complained 
of pain and swelling in his left knee after prolonged 
standing or any attempt at exercising.  He took aspirin for 
pain. The examiner noted minimal swelling, without joint 
diffusion.   

The veteran offered testimony in a hearing at the RO in 
October 1996.  

In a VA arteries and veins examination in December 1996, the 
veteran complained of constant pain behind the left knee.  
The knee felt heavy and it was hard to differentiate between 
leg and knee pain.  He also complained of nocturnal leg 
cramps, for which he took Quinamm, a quinine type medication.  

The examiner noted that the skin was unremarkable, and warm 
to the touch, bilaterally.  There was no significant swelling 
or deformity of the left knee noted.
The diagnosis was chronic venous insufficiency, left lower 
extremity, with history of thrombophlebitis, times two.   

In a Travel Board hearing in August 1999, the veteran 
testified that he had to elevated his left leg on a daily 
basis because of swelling.  He was given stockings to wear, 
which helped relieve his discomfort.  He has had to take some 
sick leave because of his leg pain and swelling.  As 
previously noted, additional medical evidence was submitted 
at the travel Board hearing by the veteran who waived 
consideration of this evidence by the office of local 
jurisdiction under 38 C.F.R. § 20.1304.  This evidence 
consisted of duplicate previously considered medical records 
with annotations by the veteran.

Other medical evidence of file contains numerous and 
duplicative medical records revealing treatment for chronic 
deep vein thrombosis, other cardiovascular disorders, as well 
as unrelated disorders.

The Board notes that when a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary. Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991). However, as 
previously noted, the Board finds that a 10 percent 
evaluation, but no more, would be appropriate under either 
the new or the old regulations.  

In reaching this decision, the Board finds that the evidence 
is against an evaluation in excess of the currently assigned 
10 percent under both the former and the revised criteria.  
The evidence does not show that this disability is 
characterized by persistent swelling of the left leg which 
increases on standing or walking for one to two hours. 
Although the clinical evidence documents that the veteran's 
left leg has demonstrated periods of swelling, there is also 
evidence in which no swelling of the left lower extremity was 
found on examination. This is consistent with the veteran's 
own statements indicating that his left leg would become 
swollen at work requiring him to rest and elevate the leg.

In addition, the evidence also does not reflect that the 
veteran's deep venous thrombosis of the left leg is 
manifested by moderate discoloration, pigmentation or 
cyanosis. For example, the December 1996 VA examination 
report noted that the veteran's skin appearance was 
unremarkable.  Therefore, the evidence is against an 
evaluation in excess of 10 percent for the veteran's deep 
venous thrombosis of the left leg under the former criteria 
of DC 7121.

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for this 
disability under the newly revised criteria of DC 7121. The 
record simply does not show that the veteran's deep venous 
thrombosis has demonstrated persistent edema which is 
incompletely relieved by elevation of the left lower 
extremity. While the veteran's left leg disability was shown 
to have swelling on several examinations, the Board 
emphasizes that no significant swelling was shown during the 
veteran's most recent VA rating examination. Even assuming 
arguendo that the veteran's edema could be characterized as 
persistent, there is simply no evidence that his edema was 
only incompletely relieved by elevation of the left leg, 
and/or support hosiery.  In short, the Board finds that the 
veteran's deep venous thrombosis was properly rated as 10 
percent disabling under both the former and the newly revised 
criteria of DC 7121.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of United States Court of Veterans 
Appeals (Court) in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991). The Board has considered whether an extra- 
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted. In the instant case, however, 
there has been no showing that the veteran's deep venous 
thrombosis has independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise renders impracticable the application of the 
regular schedular standards. The record does not indicate 
that he has undergone any continuous treatment, missed work 
or has been otherwise affected by his left leg disorder. The 
current manifestation remains intermittent. Evidence suggests 
that there is other lower extremity disablement as well. 
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 
9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


III.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a pulmonary emboli and cardiac irregularities, 
as secondary to surgery for the service-connected left knee 
disorder.

Unappealed RO decisions are final with the exception that a 
claim may be reopened by submission of new and material 
evidence. 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156 (1999); see also, Hodge v. West, 155 F. 3d 
1356 (Fed Cir. 1998); Vargas-Gonzales v. West, 12 Vet. App. 
321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans, 9 Vet. App. at 284 
(1996).  In addition, see Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and Winters v. West, 12 Vet. App. 203 
(1999) (en banc), wherein the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the 
submitted evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, as noted, service connection was denied 
by final rating action for residuals of a pulmonary emboli 
and cardiac irregularities, as secondary to surgery for the 
service-connected left knee disorder in a rating decision in 
May 1993.  The RO determined that the veteran had an acute 
and transitory pulmonary embolus at the time of his surgery 
in 1988, which completely resolved itself.  The evidence 
failed to show any relationship between the veteran's current 
cardiac irregularities, described as premature ventricular 
contractures (PVCS), benign, and the pulmonary embolus in 
1988.

Thereafter, the veteran continued to attempt to reopen this 
claim.  However, the RO had consistently denied his attempts 
on the basis that he has failed to submit new and material 
evidence to reopen.  

In making the original decision on the merits, the RO 
considered the evidence then of record which included the 
veteran's service medical records; VA and private medical, 
examination, and hospital records.

Subsequently, the veteran was afforded a VA examination in 
December 1996, in which the VA examiner opined, "that 
because of his obesity the embolus certainly came from his 
knee surgery." 

The question for resolution is whether that VA examiner's 
opinion is cumulative, or new and material, evidence. The VA 
examiner's opinion, relating the onset of the veteran's 
pulmonary embolus to his left knee surgery, was not 
previously considered by the RO.  However, it should be 
emphasized that in reaching this decision, the credibility of 
the opinion is presumed only insofar as determining reopening 
of the claim. Justus v. Principi, 3 Vet. App. 510 (1992). As 
such that evidence is not redundant and is so significant 
that all evidence should be considered due to the medical 
opinion that veteran's pulmonary embolus and cardiac 
irregularity might be related to the left knee surgery.  
Therefore, the Board concludes that the VA examiner's opinion 
constitutes "new and material" evidence. Accordingly, since 
the evidence is new and material, the claim is reopened. 38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1105.

Further, the Board finds that the veteran has presented a 
well-grounded claim.  See Bernard v. Brown, 4 Vet.App. 384, 
393 (1993).  Specifically, the VA examiner's expressed 
opinion that the veteran's pulmonary emboli was caused by the 
surgery for the service-connected left knee disorder, 
provides the necessary nexus between the veteran's service 
connected disorder and his pulmonary embolus.  See Epps v. 
Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Therefore, the issue of 
entitlement to service connection for residuals of a 
pulmonary emboli and cardiac irregularities, as secondary to 
surgery for the service-connected left knee disorder will be 
dealt with by the Board on a de novo basis with consideration 
of any relevant subissues, statutes, regulations, or Court 
precedents. See Curry v. Brown, 7 Vet. App. 59 (1994). 

Additional development is warranted, and will be addressed in 
the REMAND portion of this decision.  


ORDER

Entitlement to an increased rating for a left knee disorder, 
manifested by instability, currently rated as 20 percent 
disabling, is denied.

Entitlement to a separate 10 percent rating, but no more, for 
arthritis of the left knee is warranted subject to the law 
and regulations governing the award of monetary benefits.

Entitlement to an increased rating for deep vein thrombosis 
and venous insufficiency, left leg, currently rated as 10 
percent disabling, is denied.

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
pulmonary emboli and cardiac irregularities, as secondary to 
surgery for the service-connected left knee disorder, the 
reopened claim is considered well grounded, and the appeal as 
to these issues is allowed to this limited extent.


REMAND

It is reiterated that the Board, in the decision herein, has 
determined that new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
residuals of a pulmonary emboli and cardiac irregularities, 
as secondary to surgery for the service-connected left knee 
disorder.  It has further been determined that the claim is 
well grounded.  This issue has will be dealt with on a de 
novo basis.  Initial review of the evidentiary record 
indicates that additional evidentiary development should be 
accomplished prior to final appellate determination, for the 
following reasons.

The evidence of record contains a medical opinion by a VA 
physician who examined the veteran for his residuals of a 
pulmonary emboli and cardiac irregularities.  However, the 
examiner did not appear to have the veteran's complete 
medical claims file for review prior to rendering his 
opinion.  This medical opinion appears to have been based 
entirely on a history reported by the veteran, and 
documentation the veteran may have gathered and supplied to 
the examiner.   

Although the RO in May 1993 found the veteran's residuals of 
a pulmonary emboli and cardiac irregularities, not to be 
related to surgery for the service-connected left knee 
disorder, it is determined that in light of the VA examiner's 
contradicting opinion, a review by a board of VA specialists 
is required.  

The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Thus, 
the RO should request an examination by a board of two 
specialists who have not previously examined the veteran to 
determine the etiology of any arterial/venous, and 
cardiopulmonary disorder that may be manifested, and to 
render an adequate medical opinion.

Accordingly, the case is REMANDED for the following:

1. The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for residuals of 
a pulmonary emboli and cardiac 
irregularities, as secondary to surgery 
for the service-connected left knee 
disorder to the present time, and not 
already associated with the claims file.  
A specific attempt to obtain the records 
of treatment should be undertaken.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
veteran, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claim, and not already of file.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder. If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1999). 

2. Thereafter, and whether records are 
obtained or not, the veteran should be 
scheduled for a comprehensive VA 
examination to be conducted by a board of 
two (2) examiners who have not previously 
examined or treated the veteran, to 
determine the etiologies of all residuals 
of a pulmonary emboli and cardiac 
irregularities that are present. All 
indicated tests should be accomplished, 
and all clinical findings should be 
reported in detail.  The entire claims 
folders should be reviewed by the 
examiner(s) prior to the examination(s), 
and a statement to that effect must be 
included in the examination report(s).  
The examination report should express an 
opinion, including degree of probability, 
as to whether veteran has residuals of a 
pulmonary emboli and cardiac 
irregularities, secondary to surgery for 
the service-connected left knee disorder 
or proximate thereto; and if so, the 
diagnosis and approximate date of onset 
thereof should be given. 

The examiner(s) should comment on the 
clinical significance, if any, of any 
medical evidence acquired by this remand. 

The examiners should integrate the 
previous medical findings and diagnoses 
of current findings to obtain a true 
picture of the nature of the veteran's 
cardiopulmonary status.  To the extent 
that additional testing is indicated, 
those studies should also be conducted.

If the diagnosis of residuals of a 
pulmonary emboli, cardiac 
irregularities, or other cardiopulmonary 
pathology is deemed appropriate, the 
examiners are requested to express an 
opinion as to whether there is a link 
between the current symptomatology and 
the left knee surgery in 1988.  The 
examiners are also requested to comment 
on the medical evidence in the claims 
file and the VA examiner's 1996 medical 
opinion.

The examiner(s) should adequately 
summarize the relevant medical history 
and clinical findings, and provide 
detailed reasons for the medical 
conclusions reached. If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner(s) in the 
report(s).

3.  Following completion of the above 
actions, the RO must review the claims 
folder and any additional evidence, and 
ensure that all of the foregoing 
development has been conducted and 
completed in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented. Thereafter, the RO 
should readjudicate the appellant's claim 
on the merits. Consideration should be to 
afforded to all applicable laws, 
regulations, and diagnostic codes. 
Specific attention is directed to the 
examination report. If it does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action. 
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

When the aforementioned development has been accomplished, 
the remaining claim should be readjudicated by the RO.  To 
the extent the benefits sought on appeal are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  The Board intimates no opinion as to the 
ultimate outcome of this claim by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

